Title: To James Madison from Charles Pitt Howard, 27 April 1807
From: Howard, Charles Pitt
To: Madison, James



Dear Sir,
27 April 1807

Some time since I Receiv’d a Letter from Mr. Wm. Banks (the Agent for the insurance Company) requesting me to forward the Declaration for the insurance of your House.  I applied to Your Mother who informd me that it was not there but suppos’d it had been deliverd with other Papers to Colo. Wm. Madison.  On application to him this day find that he has not got it.  Mr. Banks advises if it is in your possession to enclose it in a Letter directed to him at Stevensburg in Order to sign & transmit to Richmond  This he suggests as expedient as no loss would be paid without this formality.
We are now busy polling.  Election thin.  Dawson about two for One which will insure him a majority of 500 in the District  With Esteem

C. P. Howard

